DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,5,7,8,14,15,17,18,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US Pat.10,382,170).
In claims 1,14 Babaei et al. discloses a method, comprising: receiving, by a processor of an apparatus, a message from a wireless network (see fig.4; col.5; line 55 to col.6; line 2; UE 406 comprises a processor 408 that receives data from a base station 401. In col.30; lines 25-30; lines 52-57; the UE 406 receives a message comprises configuration parameters); and
determining, by the processor, a hybrid automatic repeat request (HARQ) process identification (ID) associated with the message based on a HARQ process number signaled in the message and a HARQ offset (see col.30; lines 33-40 & lines 1-5; the Ue 
In claims 2,15 Babaei et al. discloses the determining of the HARQ process
ID by:
HARQ ID = HARQ offset + HARQ sign,
wherein HARQ ID denotes the HARQ process ID,
wherein HARQ offset denotes the HARQ offset, and
wherein HARQ sign denotes the HARQ process number.
( see col.32; lines 31-35; HARQ process ID offset is sum of HARQ process number which is HARQ process ID).
In claims 5,18 Babaei et al. discloses receiving, by the processor, from the wireless network a radio resource control (RRC) signaling that configures a value of the HARQ offset (see col.30; lines 1-5; the eNB configures with RRC a parameter that indicates HARQ process ID offset).
In claims 7,20 Babaei et al. discloses receiving, by the processor, from the wireless network an indication of an index to one of a plurality of offsets in a table,
wherein the one of the plurality of offsets indicated by the index corresponds to
the HARQ offset (see col.33; lines 65-67; the  UE is preconfigured with a set of possible HARQ process ID offset values).
In claim 8, Babaei et al. discloses wherein the receiving of the indication comprises

In claims 4,17 Babaei et al. discloses the HARQ process ID is indicated in a
HARQ process number bit-field having a size that is configurable and not fixed (see col.35; lines 53-60; the eNb configures  set of HARQ process Id as {0;1} and {2,3,4} and may take values 0,1,0,1,0,1,0,1,…).

Claims 12,10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by El Hamss et al. (US Pub.2021/0184801).
In claim 12, 10 El Hamss et al. discloses receiving, by a processor of an apparatus, from a wireless network downlink control information (DCI) containing a counter downlink assignment index (DAI) or a total DAI in a 1-bit field of the DCI (fig.6; step 610; par[0088, 0091] a UE receives a DCI containing a counter DAI  equal to value 0 or 1 and a total DAI); and transmitting, by the processor, to the wireless network uplink (UL) DCI
containing a DAI in a 1-bit field of the UL DCI ( see par[0087] the Ue relies on the total DAI  to determine number of feedback bits ; and transmits the DAI in a one-bit field DCI).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9,11,13,6,19 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US Pat.10,382,170) in view of El Hamss et al. (US Pub.2021/0184801).
In claim 9, Babaei et al.  does not disclose receiving, by the processor, downlink control information (DCI) from the wireless network containing a counter downlink assignment index (DAI) or a total DAI in a 1-bit field of the DCI. El Hamss et al. discloses in fig.6; step 610; par[0088, 0091] a UE receives a DCI containing a counter DAI  equal to value 0 or 1 and a total DAI (receiving, by the processor, downlink control information (DCI) from the wireless network containing a counter downlink assignment index (DAI) or a total DAI in a 1-bit field of the DCI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of El Hamss et al. with that of Babaei et al. to assign counter DAI to the UE. 
In claims 11,13 Babaei et al. does not disclose determining, by the processor, a HARQ codebook based on an assumption that at least one downlink control information (DCI) transmission has been successfully received out of every two DCI transmissions that carry sequential downlink assignment index (DAI) counts.
El hams et al. discloses in fig.2; par[0075] receives  a first DCI 210. A second DCI 211 and a third DCI 212. Each of the DCI carries a counter DAI as shown in par[0088], fig.6; step 610 ( at least one downlink control information (DCI) transmission has been 
In claims 6,19 Babaei et al. does not disclose receiving, by the processor, from the wireless network a dynamic signaling that configures a value of the HARQ offset. El Hamss et al. discloses in fig.3; para[0082,0078] a UE is dynamically configured with HARQ timing 350 based on an addition offset 340 received in the DCI 310. The offset may be in symbols, slots, subframes (receiving, by the processor, from the wireless network a dynamic signaling that configures a value of the HARQ offset). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of El Hamss et al. with that of Babaei et al. to dynamically determine HARQ offset from the network device.

Allowable Subject Matter
s 3,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 3,16 the prior art fails to disclose determining the HARQ process ID by:
HARQ ID = modulo (HARQ offset + HARQ sign, total _number_HARQ_process),
wherein HARQ ID denotes the HARQ process ID,
wherein HARQ offset denotes the HARQ offset,
wherein HARQ sign denotes the HARQ process number, and
wherein total number_HARQ process denotes a total number of HARQ operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nemeth et al. (US Pub.2020/0106586; Mechanism for Feedback of Multiple HARQ Procedures in a Slot in Mobile Communications);
Nemeth et al. (US Pub.2020/0145143; Methods and Apparatus for HARQ Procedure and PUCCH Resource Selection in Mobile Communications);
Nemeth et al. (US Pub.2020/0382997; On-Demand Transmission of Aborted HARQ Codebooks in Mobile Communications).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413